            Case 2:16-cv-01618-JAD-EJY Document 69 Filed 10/29/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3

 4    MARCUS SHARIF MCNEAL,                                  Case No. 2:16-cv-01618-JAD-EJY
 5                                       Petitioner,
              v.                                           Order Granting Enlargement of Time
 6
      BRIAN E. WILLIAMS, et al.,                                      [ECF No. 68]
 7
                                      Respondents.
 8

 9          Good cause appearing, IT IS HEREBY ORDERED that respondents’ unopposed first
10   motion for enlargement of time [ECF No. 68] is GRANTED. Respondents have until
11   December 11, 2020, to answer or otherwise respond to the amended petition for writ of habeas
12   corpus in this case.
13
            Dated: October 29, 2020
14
                                                             _________________________________
15                                                           U.S. District Judge Jennifer A. Dorsey

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                       1
